Title: To James Madison from William Lyman (Abstract), 10 June 1805
From: Lyman, William
To: Madison, James


10 June 1805, London. “I have now the honour to acquaint you of my arrival here. I sailed from NewYork on the 18th. day of March as I wrote you therefrom on the 2d day of the same I expected to do in the Ship Romulus bound to this port where we accordingly arrived on the third day of May, upon which I immediately waited on George W. Erving Esquire my predecessor, and Charges des Affaires for the United States with the Credentials of my Appointment, by whom they were transmitted to the Office of State, and therefrom returned on the Eleventh day of May, at which time I began the discharge of the regular Duties thereof. As yet I have only been honoured with your Instructions of the 10th. of March and Letter of the 12th. of April [not found] the former relative to the third Instalment of American Claims. I shewed Mr Erving who concurred with me in the opinion that as contrary to your Expectations he should continue here till after the time for Payment thereof it was not necessary for me to do anything in the business.
“The Seamens protections contained in the letter of the 12th. of April I shall transmit to the Admiralty here without delay and doubt not of obtaining their discharge as in no instance has there been a refusal to documents from the department of State.

“As the time since my arrival is so short, and my Predecessor writes by the same opportunity it will not be expected that I should be more particular, or remark on the general state and aspect of affairs here at this time.”
